 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    LUIDMYLA IEGOROVA,                               No. 2:18-cv-1581-JAM-EFB PS
10                        Plaintiff,
11           v.                                        ORDER
12    U.S. DEPARTMENT OF HOMELAND
      SECURITY, Washington, D.C.,
13
                          Defendant.
14

15

16          On May 17, 2019, the magistrate judge filed findings and recommendations herein which

17   were served on the parties and which contained notice that any objections to the findings and

18   recommendations were to be filed within fourteen days. No objections were filed.

19          The court has reviewed the applicable legal standards and, good cause appearing,

20   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

21          Accordingly, IT IS ORDERED that:

22          1. The proposed Findings and Recommendations filed May 17, 2019, are ADOPTED;

23                and

24          2. This action is dismissed and the Clerk is directed to close this case. See Fed. R. Civ.

25                P. 41(b); Local Rule 110.

26

27    Dated: July 10, 2019                             /s/ John A. Mendez
                                                       JOHN A. MENDEZ
28                                                     United States District Court Judge
